 



Exhibit 10.1
DealerTrack Holdings, Inc.
Form of Restricted Stock Agreement
     THIS AGREEMENT, dated [                    ], [200     ] (the “Award
Date”), is made between DealerTrack Holdings, Inc., a Delaware corporation
hereinafter referred to as the “Company,” and [                    ], an
employee of the Company or a Subsidiary of the Company, hereinafter referred to
as the “Participant.”



1. Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Company’s 2005 Incentive Award Plan, as
amended from time to time (the “Plan”).
2. Award of Restricted Stock.
     (a) Award. In consideration of the Participant’s agreement to remain in the
employ of the Company, and for other good and valuable consideration which the
Committee has determined exceeds the aggregate par value of the shares of Common
Stock subject to the Award (as defined below), as of the Award Date, the Company
issues to the Participant the Award described in this Agreement (the “Award”).
The number of shares of Restricted Stock subject to the Award is set forth on
the signature page hereof.
     (b) Restricted Stock Form. At the sole discretion of the Committee, the
Restricted Stock will be issued in either (i) uncertificated form, with the
Restricted Stock recorded in the name of the Participant in the books and
records of the Company’s transfer agent, and upon the lapsing or removal of all
Restrictions, the Company shall cause certificates representing the shares to be
issued to the Participant; or (ii) certificate form pursuant to the terms of
Sections (3)(d) and (5).
     (c) Plan. The Award granted hereunder is subject to the terms and
provisions of the Plan, including without limitation, Article 11 thereof.
3. Restrictions.
     (a) Forfeiture. Any Award which is not vested upon the Participant’s
termination of employment or January 31, 2010 (the “Vesting Date”), whichever is
earlier, shall thereupon be forfeited immediately and without any further action
by the Company. For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 6 and the exposure
to forfeiture set forth in this Section 3(a).
     (b) Vesting and Lapse of Restrictions. Subject to Sections 3(a) and 3(c),
the Award shall vest and Restrictions shall lapse with respect to the number of
shares of Restricted Stock determined below, provided that the Participant
remains continuously employed in active service by the Company from the Award
Date through the Vesting Date, and provided, further, that the Committee shall
make a certification no later than the Vesting Date as to the extent to which
the performance objectives set forth below have been attained:
          (i) 16.67% of shares of Restricted Stock subject to the Award (rounded
down to the next whole number of shares), if the Company’s EBITDA attains at
least $[                    ] by December 31, 2007;
          (ii) an additional 16.67% of shares of Restricted Stock subject to the
Award (rounded down to the next whole number of shares), if the Company’s EBITDA
attains at least $[                    ] by December 31, 2008;
          (iii) an additional 16.67% of shares of Restricted Stock subject to
the Award (rounded down to the next whole number of shares), if the Company’s
EBITDA attains at least $[                    ] by December 31, 2009;
          (iv) an additional 16.67% of shares of Restricted Stock subject to the
Award (rounded down to the next whole number of shares), if the Aggregate Value
of the Company’s outstanding Stock on December 31, 2007 is at least
$[                    ];
          (v) an additional 16.67% of shares of Restricted Stock subject to the
Award (rounded down to the next whole number of shares), if the Aggregate Value
of the Company’s outstanding Stock on December 31, 2008 is at least
$[                    ]; and
          (vi) an additional 16.67% of shares of Restricted Stock subject to the
Award (rounded down to the next whole number of shares), if



 



--------------------------------------------------------------------------------



 



the Aggregate Value of the Company’s outstanding Stock on December 31, 2009 is
at least $[                    ].
          (vii) If any EBITDA or market capitalization goal set forth above is
not achieved by a measurement date specified above, but the EBITDA or market
capitalization goal of a later measurement date is met, then, subject to the
Participant’s employment on the Vesting Date, the restrictions shall lapse with
respect to the specified shares on the later measurement date as well as the
specified shares on the earlier measurement date.
     (c) For purposes hereof, “EBITDA” shall mean earnings before interest,
taxes, depreciation and amortization. If prior to December 31, 2009, the Company
acquires a new business from a third party (a “New Business”), then the
Company’s EBITDA for the calendar year in which the New Business is acquired,
shall be increased by the Pro-Rata New Business Additional EBITDA and each
subsequent calendar year through 2009, shall be increased by the New Business
Additional EBITDA. “New Business Additional EBITDA” shall mean the EBITDA for
the New Business for the trailing 4 complete calendar quarters immediately
preceding the acquisition. “Pro-Rata New Business Additional EBITDA” shall mean
New Business EBITDA multiplied by a fraction, the numerator of which is the
number of whole months remaining in the calendar year subsequent to the date the
New Business is acquired and the denominator of which is 12.
     (d) For purposes hereof, the Aggregate Value of the Company’s outstanding
Stock on a measurement date shall be determined by multiplying the number of
shares of Stock outstanding on such date by the Market Value. The Market Value
as of any measurement date shall be based on the average closing market price of
the Stock for the ten consecutive trading days immediately preceding the
measurement date.
     (e) Acceleration of Vesting.
          (i) Notwithstanding Sections 3(a) and 3(b): Upon the occurrence of a
Change in Control of the Company prior to the Vesting Date, the restrictions
shall automatically lapse with respect to all shares of Restricted Stock.
          (ii) Notwithstanding Sections 3(a) and 3(b), if the Participant’s
employment with the Company terminates before the Vesting Date on account of
death or Disability, the restrictions shall automatically lapse with respect to
a number of shares
of Restricted Stock determined by multiplying the number of shares of Restricted
Stock that is the subject of this Award by a fraction, the numerator being the
number of months (including partial) from the Award Date to the date of
termination of employment and the denominator being 41; provided, however, that
the Committee reserves the right to accelerate vesting in full in such an event.
Disability for purposes hereof shall mean a physical or mental impairment that
substantially limits a major life activity of the Participant and renders the
Participant unable to perform the essential functions of his position with the
Company even with reasonable accommodation (that does not impose an undue
hardship on the Company) and which has lasted at least (i) 60 consecutive days,
(ii) the balance of the Participant’s entitlement to leave, if any, under the
Family and Medical Leave Act, or similar statute, or (iii) the balance of any
election period under the Company’s long term disability program (without regard
to whether Participant is awarded benefits under such program), whichever is
longer.
     (f) Legend. Certificates representing shares of Restricted Stock issued
pursuant to this Agreement shall, until all Restrictions lapse or shall have
been removed and new certificates are issued pursuant to Section 3(g), bear the
following legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT, DATED [                    ] [     ], [200     ], BY
AND BETWEEN DEALERTRACK HOLDINGS, INC. AND THE REGISTERED OWNER OF SUCH SHARES,
AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
     (g) Issuance of Certificates; Tax Withholding.
          (i) Subject to Section 3(g)(ii), upon the vesting of the shares of
Restricted Stock as provided in Section 3(b), the Company shall cause new
certificates to be issued with respect to such vested shares and delivered to
the Participant or his legal representative, free from the legend provided for
in



2



--------------------------------------------------------------------------------



 



Section 3(d) and any of the other Restrictions. Such vested shares shall cease
to be considered Restricted Stock subject to the terms and conditions of this
Agreement.
          (ii) Notwithstanding Section 3(g)(i), no such new certificate shall be
delivered to the Participant or his legal representative unless and until the
Participant or his legal representative shall have paid to the Company the full
amount of all federal and state withholding or other taxes applicable to the
taxable income of Participant resulting from the grant of Restricted Stock or
the lapse or removal of the Restrictions.
     (h) Section 83(b) Election. Participant understands that Section 83(a) of
the Code taxes as ordinary income the difference between the amount, if any,
paid for the shares of Common Stock and the Fair Market Value of such shares at
the time the Restrictions on such shares lapse. Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Award Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Award
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his federal income tax return for the
calendar year in which the date of this Agreement falls. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE TAX
CONSEQUENCES OF PARTICIPANT’S DEATH.
5. Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint shall retain physical custody of the certificates
representing Restricted Stock until all of the Restrictions lapse or shall have
been removed; in no
event shall the Participant retain physical custody of any certificates
representing unvested Restricted Stock issued to him.
6. Restricted Stock Not Transferable. No Restricted Stock or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Participant or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 6 shall not prevent transfers by will or by
applicable laws of descent and distribution.
7. Rights as Stockholder. Except as otherwise provided herein, upon delivery of
the shares of Restricted Stock to the escrow holder pursuant to Section 5, the
Participant shall have all the rights of a stockholder with respect to said
shares, subject to the Restrictions herein, including the right to vote the
shares and to receive all dividends or other distributions paid or made with
respect to the shares of Restricted Stock; provided, however, that at the
discretion of the Company, and prior to the delivery of shares of Restricted
Stock, the Participant may be required to execute a stockholders agreement in
such form as shall be determined by the Company.
8. Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the employ of the Company
or any of its Subsidiaries or shall interfere with or restrict in any way the
rights of the Company or its Subsidiaries, which are hereby expressly reserved,
to discharge the Participant at any time for any reason whatsoever, with or
without cause, except as may otherwise be provided by any written agreement
entered into by and between the Company and the Participant.
9. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
10. Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and



3



--------------------------------------------------------------------------------



 



all regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
11. Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Committee or the Board, provided, that, except as may otherwise
be provided by the Plan, neither the amendment, suspension nor termination of
this Agreement shall,
without the consent of the Participant, alter or impair any rights or
obligations under any Award.
12. Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his address shown in the Company records, and to
the Company at its principal executive office.
13. Conflict with Employment Agreement. In the event of any conflict between
this Agreement and the Participant’s Employment Agreement with the Company,
including any acceleration provisions that differ in terms, this Agreement shall
control. For great clarity, this Award is not subject to accelerated vesting in
any prior Employment Agreement.


 * * * * * 
     The Participant represents that he has read this Agreement and the Plan and
is familiar with the terms and provisions of each. The Participant acknowledges
that the Award is issued pursuant to, and is subject to the terms and conditions
of, the Plan, and the Participant will be bound by the terms of the Plan as if
it were set forth verbatim in this Agreement. The Participant agrees to comply
with all rules the Company may establish with respect to the Plan. The
Participant further acknowledges and agrees that this Agreement (and the Plan)
constitutes the entire agreement between the parties with respect to the Award
and that this Agreement (and the Plan) supersedes any and all prior agreements,
whether written or oral, between the parties with respect to the Award.
     By execution of this Agreement, the Participant agrees to comply with the
terms and conditions of the Company’s Stock Ownership and Retention Program, as
in effect from time to time, and acknowledges that failure to comply with the
Stock Ownership and Retention Program may result in penalties to the
Participant.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

                  DEALERTRACK HOLDINGS, INC.       PARTICIPANT    
 
               
 
               
By:
               
 
               
Name:
               
Title:
               
 
          Residence Address:    
 
          «STREET1»    
 
          «STREET2»    
 
          «CITY», «STATE» «ZIP»    
 
          «COUNTRY»    
 
               
 
          Aggregate number of shares of    
 
          Restricted Stock subject to the    
 
          Award:                         

4